Citation Nr: 1508798	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  10-43 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include arthritis and degenerative disc disease.

2.  Entitlement to service connection for cervical radiculopathy.  

3.  Entitlement to service connection for bilateral cubital tunnel syndrome.  


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1985 to October 2006.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2014, the Board remanded the case for further evidentiary development.  The claims were denied in an August 2014 supplemental statement of the case, and the case is again before the Board for further appellate proceedings. 

In the March 2014 remand, the Board broadened the claim for entitlement to service connection for cervical radiculopathy under Clemons v. Shinseki, 23 Vet. App. 1 (2009), so that the claim included a neurological disability that affects the bilateral hands, to include cervical radiculopathy and cubital tunnel syndrome.  As discussed below, the facts show that entitlement to service connection for bilateral cubital tunnel syndrome is warranted, and that further medical inquiry regarding service connection for cervical radiculopathy is warranted.  Therefore, the Board finds that it is valid to separate the issues.  

In March 2011, the Veteran withdrew his prior request for a Board hearing.  

In a January 2015 written statement, the Veteran revoked his appointment of Disabled American Veterans (DAV) as his representative.  As a claimant retains the right to revoke his representative at any time, the January 2015 revocation is acknowledged by the Board, and the Veteran is considered to be unrepresented at the present time.  38 C.F.R. § 14.631(f) (2014).  

The Board notes that the Veteran did not perfect the appeal for entitlement to an increased rating for the service-connected right knee disability.  See October 2010 Form 9. 
All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.

The issues of entitlement to service connection for (a) a cervical spine disability, to include arthritis and degenerative disc disease, and (b) cervical radiculopathy, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent and credible evidence shows that bilateral cubital tunnel syndrome manifested in service, and such disability is etiologically related to service.


CONCLUSION OF LAW

Bilateral cubital tunnel syndrome was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

In March 2014, the Board remanded the claim for further evidentiary development.  Because the Veteran's claim for service connection for bilateral cubital tunnel syndrome is granted, any error under Stegall v. West, 11 Vet. App. 268, 271 (1998) is harmless error.   

Duties to Notify and Assist

Because the Veteran's claim for entitlement to service connection for bilateral cubital tunnel syndrome is granted, as discussed below, any error as to the duty to notify and assist regarding the claim for service connection is harmless error.   

Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

During the appeal period, the Veteran has been diagnosed with bilateral cubital tunnel syndrome with ulnar neuritis of the elbow.  See August 2014 VA examination; October 2008 private treatment note from Dr. G. W.  Further, the competent medical evidence shows that Veteran's cubital tunnel syndrome manifested during service.  See August 2014 VA examination.  The August 2014 VA examiner stated that given the July 2008 EMG [electromyograph], the Veteran's numbness in fingers 4 and 5 is due to his bilateral cubital tunnel syndrome.  The examiner then noted that on the Veteran's reported medical history from [March] 2006, he noticed painful left elbow and numbness in both hands.  The examiner also noted that in a December 2001 service treatment record, the Veteran had right arm pain and numbness in fingers 3 through 5.  Based on this evidence, the examiner opined that the bilateral cubital tunnel syndrome existed during service.  

The Board finds that the August 2014 VA examiner's opinion is of probative value as the examiner based his opinion on neurological testing results, on the Veteran's history and review of the claims file, and the examiner has the requisite medical expertise and training to render a diagnosis of a neurological disability and an opinion as to the initial onset of such disability.  Given the August 2014 VA examination, the Board finds that the Veteran's bilateral cubital tunnel syndrome manifested to a compensable degree in service.  Thus, service connection for bilateral cubital tunnel syndrome is warranted.  38 C.F.R. §§ 3.303(b), 3.307, 3.309(a), 4.123, 4.124a, Diagnostic Code 8616; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).


ORDER

Entitlement to service connection for bilateral cubital tunnel syndrome is granted.  


REMAND

The Veteran contends that he has a cervical spine disability, to include arthritis and degenerative disc disease, and cervical radiculopathy that is related to active service.

Per the Board's March 2014 remand directives, the Veteran was afforded a VA examination in August 2014 to determine the etiology of a cervical spine disability and cervical radiculopathy.  The examiner opined that the Veteran has both cervical arthritis and degenerative disc disease.  However, the August 2014 VA examiner did not provide an opinion as to whether the Veteran's cervical spine disability is related to service.  It is also noted that the examiner only indicated a lack of service treatment records showing a cervical spine disability or manifestations thereof in service.  See generally Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Further, the examiner was asked to comment on an August 2008 private treatment note that opined that the cervical spine disability "has been in existence for at least 1-2 years."  In response, the examiner stated, "I do not see those in his treatment notes."  Because the AOJ did not obtain an adequate opinion regarding whether the Veteran's cervical spine disability is related to service, the AOJ's actions are not in conformity with the Board's March 2014 remand directives.  Accordingly, the case must again be remanded to obtain an addendum VA medical opinion.  Stegall v. West, 11 Vet. App. 268 (1998); McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Take all necessary steps to ensure that all relevant paper documents have been correctly uploaded into VBMS, specifically to include the illegible documents in VBMS that were faxed and received on April 28, 2014.  If any documents are unavailable, this must be clearly set forth in the VBMS file.

2. Forward the claims file to the medical professional who conducted the August 2014 examination (or suitable substitute) to obtain an addendum medical opinion.  The examiner is asked again to review the claims file (Virtual VA and VBMS) and should note that this case review took place.  

(a) Provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the cervical spine disability, to include arthritis and degenerative disc disease, manifested in service or within one year after service, or is otherwise etiologically related to service.  



In so doing, the examiner is asked to comment on the August 2008 private treatment note, in which Dr. B. B. stated, "Although I cannot give an exact time frame, I do know that the [cervical spine] condition must exist for some period of time to become evidenced on x-ray.  It would be my professional opinion that this condition has been in existence for at least 1-2 years."

Note that a lack of medical documentation in service alone is not sufficient to render lay evidence not credible.  

The examiner's attention is invited to the Veteran's claim that though his cervical spine disability was diagnosed almost 2 years after discharge, the disability developed during service.   

(b) If the cervical spine disability is not related to service, provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that  cervical radiculopathy manifested in service or within one year after service, or is otherwise etiologically related to service.  

The examiner's attention is invited to the November 2012 private treatment note, in which Dr. B. B. states that the Veteran's symptoms documented in service are in part from cervical radiculopathy.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the August 2014 VA opinion is inadequate as the examiner did not provide an opinion regarding whether the Veteran's cervical spine disability is related to service.  Note also that if the examiner had provided such an opinion, such opinion would have been inadequate because it would have been based only on the lack of service treatment records showing a cervical spine disability and manifestations thereof in service.  Further, the examiner did not comment on the August 2008 private treatment note as required.

3. To help avoid future remand, the AOJ is asked to ensure that the required actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner (e.g., a complete rationale for any opinion is not provided), please undertake corrective action before the claims file is returned to the Board.  

4. Thereafter, readjudicate the claims on appeal and furnish the Veteran a supplemental statement of the case if the matters are not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


